Citation Nr: 0813665	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  03-13 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
status post tear, medial meniscus of the right knee. 

2.  Entitlement to an initial evaluation in excess of 
10 percent for limitation of flexion of the right knee.  

3.  Entitlement to an evaluation in excess of 20 percent for 
degenerative disc disease, L4-L5, to include a separate 
compensable rating for sciatic neuropathy of the right lower 
extremity.

4.  Entitlement to an initial evaluation in excess of 
20 percent for sciatic neuropathy of the left lower 
extremity.  


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from May 1970 to March 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Huntington, West Virginia, Department of 
Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  Status post tear, medial meniscus of the right knee is 
not manifested by severe lateral instability or subluxation.

2.  Limitation of flexion of the right knee is not manifested 
by moderate limitation of function due to limitation of 
motion.  

3.  Degenerative disc disease, L4-L5, is not manifested by 
limitation of forward flexion of 30 degrees or less or 
favorable ankylosis of the entire thoracolumbar spine.

4.  Sciatic neuropathy of the left lower extremity is not 
manifested by severe incomplete paralysis.

5.  There is sciatic neuropathy of the right lower extremity 
that is attributable to the service-connected degenerative 
disc disease, L4-L5, which is manifested by no more than mild 
incomplete paralysis.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for status post tear, medial meniscus of the right knee have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5257 (2007).

2.  The criteria for an initial evaluation in excess of 
10 percent for limitation of flexion of the right knee have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.40, 4.55, 4.59, 4.71a, Diagnostic Codes 
5010, 5260 (2006).

3.  The criteria for an evaluation in excess of 20 percent 
for degenerative disc disease, L4-L5, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5292 (2003), 5243 
(2007).

4.  The criteria for an initial evaluation in excess of 
20 percent for sciatic neuropathy of the left lower extremity 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 3.321, 4.124a, Diagnostic Code 8520 (2007).

5.  The criteria for an evaluation of 10 percent, but no 
more, for sciatic neuropathy of the right lower extremity 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.124a, Diagnostic Code 8520 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002 & Supp. 2007) defines VA's 
duty to assist the veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate the 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice should be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In a claim for increase, section 5103(a) requires that the 
Secretary (1) notify the claimant that to substantiate a 
claim the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) if the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
notify the claimant that should an increase in disability be 
found, a disability rating will be determined by applying 
relevant Diagnostic Codes, which typically provide for a 
range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; and (4) as with proper notice for 
an initial disability rating and consistent with the 
statutory and regulatory history, the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

In this case, the veteran was sent a notification letter in 
July 2006, which is after initial consideration of the claims 
(which timing will be addressed below) and which informed him 
he could submit evidence showing that his service-connected 
disabilities had increased in severity.  He was told that 
such evidence may be from a doctor, but could also be from 
individuals who are able to describe from their knowledge and 
personal observations in what manner the veteran's disability 
had become worse.  VA noted that the veteran could submit a 
statement describing his symptoms, their frequency and 
severity, and another additional disablement caused by his 
disability.  The veteran was also told to submit evidence 
about the effect that worsening had on his employment and 
daily life and that disability ratings from 0 to 100 percent 
are assigned depending on the level of severity of the 
disability, which criteria are published in Part 4 of Chapter 
38 of the Code of Federal Regulations.  

Here, the only error that appears to have occurred is in the 
timing of the letter, as it was not sent until years after 
the veteran filed his claims for increase.  Regardless, the 
Board finds that the veteran has not been prejudiced by such.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  He has been 
successful in obtaining increased ratings since filing his 
claim in April 2001.  Specifically, he has been granted a 
separate 10 percent evaluation for the service-connected 
right knee and a separate 20 percent evaluation for sciatic 
neuropathy in the left lower extremity as a result of 
degenerative disc disease in his lumbar spine.  He went from 
a combined evaluation of 40 percent to a combined evaluation 
of 60 percent.  Additionally, after notice was sent to the 
veteran, the RO readjudicated the claims in December 2007 and 
again in January 2008.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  Id.  VA provided 
examinations in connection with the claims for increase.  VA 
obtained VA clinical records dated from 2001 to 2005.  The 
veteran has not identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary 
for a fair adjudication of the claims that has not been 
obtained.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
veteran in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Increased Ratings

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2007).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran is contesting the disability evaluations that 
were assigned following the grant of separate evaluations for 
limitation of flexion of the right knee and sciatic 
neuropathy of the left lower extremity.  In the case of the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability (the 
circumstances of the present appeal), separate ratings can be 
assigned for separate periods of time based on the facts 
found, which is called "staged" ratings.  Fenderson v. 
West, 12 Vet. App 119 (1999).  In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue (such as the issues 
pertaining to status post tear, medial meniscus of the right 
knee and degenerative disc disease, L4-L5), it is the present 
level of disability that is of primary concern, but staged 
ratings may be applied for different periods of time during 
the appeal period.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007) (applying staged ratings when assigning an increased 
rating in a manner similar to what is done at the initial 
rating stage pursuant to Fenderson).  The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.

The evaluation of musculoskeletal disabilities also includes 
consideration of functional loss due to pain on motion, 
weakened movement, excess fatigability, diminished endurance, 
or incoordination, and of impairment of the veteran's ability 
to engage in ordinary activities, including employment.  38 
C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2006); DeLuca v. Brown, 8 
Vet. App. 202 (1995).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A.  Right knee disability
1.  Status post tear, medial meniscus of the right knee

Service connection for status post tear, medial meniscus of 
the right knee was granted by means of an April 1970 rating 
decision and assigned a 20 percent evaluation, effective 
March 31, 1971.  The veteran has remained at the 20 percent 
evaluation since that time.

The service-connected status post tear, medial meniscus of 
the right knee is evaluated under Diagnostic Code 5257.  
Under that Diagnostic Code, it states that impairment of the 
knee other than ankylosis, as measured by the degree of 
recurrent subluxation or lateral instability, warrants a 
20 percent evaluation when the disability is moderate and a 
30 percent evaluation when the disability is severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5257. 

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against an 
evaluation in excess of 20 percent based upon lateral 
instability or subluxation.  Specifically, the preponderance 
of the evidence is against a finding that the veteran has any 
more than moderate instability of the right knee.  For 
example, a May 2001 VA outpatient treatment report shows that 
the examiner stated that when he examined the veteran's right 
knee, the anterior cruciate ligament was "very stable."  A 
June 2001 outpatient treatment report shows that anterior 
drawer and Lachman's tests were negative.  An August 2003 VA 
examination report shows the examiner found "moderate 
laxity" with positive McMurray's test.  A January 2008 VA 
examination report shows the examiner found the veteran's 
right knee to be stable with "only minimal laxity 
anteriorly."  None of the medical evidence establishes that 
the veteran's laxity is severe.  

The Board notes the application of DeLuca to the evaluation 
of the veteran's service-connected disability under 
Diagnostic Code 5257 is not appropriate, as that Diagnostic 
Code does not contemplate limitation of motion and thus could 
not serve as a basis to the grant of an increased evaluation.  
See Johnson v. Brown, 9 Vet. App 7, 11 (1996) (holding that 
Diagnostic Code 5257 is not predicated on loss of range of 
motion and thus 38 C.F.R. §§ 4.40 and 4.45 are not applicable 
to a disability rated under that Diagnostic Code).

The Board finds that the evidence does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2007).  The overall 
disability picture with respect to the service-connected 
status post tear, medial meniscus of the right knee now under 
consideration does not show any significant impairment beyond 
that contemplated in the 20 percent rating.  Under the 
circumstances, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The veteran is competent to report his symptoms; however, to 
the extent that he has asserted he warrants more than a 
20 percent evaluation for his right knee based upon lateral 
instability and/or subluxation, the objective clinical 
findings do not establish a basis for a higher evaluation.  
The preponderance of the evidence is against a finding that 
the service-connected status post tear, medial meniscus of 
the right knee has severe instability for the reasons stated 
above.  The benefit-of-the-doubt rule is not for application.  
See Gilbert, 1 Vet. App. at 55.



2.  Limitation of flexion of the right knee

In a December 2004 decision, a Decision Review Officer 
granted a separate 10 percent evaluation for limitation of 
flexion of the right knee, effective April 20, 2001.  While 
the veteran was essentially granted an increased evaluation 
for his right knee, the 10 percent evaluation is not the 
maximum evaluation for the disability, and thus the appeal 
continues.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation, and such a claim 
remains in controversy where less than the maximum available 
benefit is awarded).

The veteran's service-connected limitation of flexion of the 
right knee is rated under Diagnostic Code 5010-5260.  Under 
that Diagnostic Code, it states that traumatic arthritis be 
established by x-ray findings will be rated on the basis of 
limitation of motion.  See 38 C.F.R. §§ 4.71a, Diagnostic 
Codes 5003, 5010 (2007).  

The normal range of motion for the knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II 
(2007).

Under Diagnostic Code 5260, flexion limited to 60 degrees 
warrants a 0 percent evaluation; flexion limited to 45 
degrees warrants a 10 percent evaluation; and flexion limited 
to 30 degrees warrants a 20 percent rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 (2007).

Under Diagnostic Code 5261, extension limited to 5 degrees 
warrants a 0 percent evaluation; extension limited to 10 
degrees warrants a 10 percent evaluation; and extension 
limited to 15 degrees warrants a 20 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2007).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of an evaluation in excess of 10 percent for painful 
motion of the right knee with traumatic arthritis.  The 
veteran has not shown any limitation of extension in that his 
extension has been 0 degrees in the two examination reports 
in 2003 and 2008.  He has limitation of flexion, but it has 
been, at worst, to 90 degrees, which would not warrant a 
20 percent evaluation under Diagnostic Code 5260.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5260.  Thus, an evaluation 
in excess of 10 percent based upon actual limitation of 
motion would not be warranted.

An increased evaluation may be based on either actual 
limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca, 8 Vet. 
App. 202 (discussing 38 C.F.R. §§ 4.40, 4.45).  The veteran 
has complained of pain, which has been substantiated by 
medical professionals when he has been examined, and which 
pain is contemplated by the 10 percent evaluation.  Examiners 
have noted that the veteran does not have any atrophy, which 
fails to show disuse of the right leg.  See August 2003 and 
January 2008 VA examination reports.  In the August 2003 
examination report, the examiner stated there was easy 
fatigability but no incoordination.  This examiner noted the 
veteran's limitation of flexion would decrease to 60 degrees 
after repeated walking.  That limitation of flexion would not 
warrant a 20 percent evaluation.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  Therefore, even the functional 
impairment does not establish a basis to grant a higher 
evaluation.  There was no increased limitation of flexion 
after repeated use at the time of the January 2008 VA 
examination.  The preponderance of the evidence is against a 
finding that the right knee causes any more than mild 
functional impairment with respect to limitation of motion.

The Board notes that the veteran has complained of severe 
pain in connection with his right knee.  He has two, separate 
evaluations for his right knee, which combine to a 30 percent 
evaluation, which contemplates a severe knee disability.  

The Board finds that the evidence does not present such an 
exceptional or usual disability picture as to render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  The overall 
disability picture with respect to the service-connected 
limitation of flexion of the right knee does not show any 
significant impairment beyond that contemplated in the 
10 percent rating assigned.  Under the circumstances, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell, 9 Vet. App. at 338-39; Floyd, 9 Vet. App. at 96; 
Shipwash, 8 Vet. App. at 227.

For the reasons stated above, an evaluation in excess of 
10 percent is not warranted for limitation of flexion of the 
right knee.  The preponderance of the evidence is against the 
veteran's claim, and the benefit-of-the-doubt rule is not for 
application.  Gilbert, 1 Vet. App. at 55.  

Accordingly, in view of the denial of entitlement to 
increased evaluations for the knee based upon instability and 
limitation of motion, the Board finds no basis upon which to 
predicate assignment of "staged" ratings pursuant to 
Fenderson and Hart, both supra.

B.  Low back disability

Service connection for a low back disability as being 
secondary to the service-connected status post tear, medial 
meniscus of the right knee was granted in a May 1997 Board 
decision.  The RO effectuated this award in a November 1997 
rating decision and assigned a 10 percent evaluation, 
effective September 9, 1993.  The veteran appealed the 
assignment of the 10 percent evaluation, and stated he would 
be satisfied with a 20 percent evaluation.  A 20 percent 
evaluation was subsequently awarded in a December 1998 rating 
decision.  

During this appeal, in a December 2004 rating decision, a 
Decision Review Officer separated the veteran's orthopedic 
symptoms associated with the degenerative disc disease, L4-
L5, from the neurological symptoms in the left lower 
extremity and provided separate evaluations for these 
symptoms.  The Board agrees that evaluating the orthopedic 
and neurological symptoms separately provides the veteran 
with the higher evaluation.  The Board is additionally 
granting a separate 10 percent evaluation for the 
neurological symptoms in the right lower extremity, which 
will be addressed below.

Additionally, it must be noted that the evidence indicates 
the veteran has sustained two additional low back injuries 
during the appeal period.  At the time of the August 2003 VA 
examination, the veteran reported he had been unemployed 
since June 2002, when he hurt his back.  At the time of the 
January 2008 VA examination, the veteran stated he was a 
truck driver and was currently receiving workman's 
compensation because he had a back injury on the job in April 
2007.  This examiner noted specifically that he could not 
differentiate the symptoms attributable to the service-
connected low back disability from the symptoms attributable 
to the work injury.  Thus, the Board must attribute the 
veteran's current symptoms to the service-connected 
disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).

1.  Orthopedic symptoms

The criteria for evaluating diseases or injuries of the spine 
were amended in September 2002 and again in September 2003.  
When a law or regulation changes after a claim has been filed 
but before the administrative appeal process is concluded, VA 
must apply the regulatory version that is more favorable to 
the veteran.  Therefore, the Board must evaluate the 
veteran's claims under both the former criteria in the VA 
Schedule for Rating Disabilities and the current regulations 
in order to ascertain which version is most favorable to his 
claim, if indeed one is more favorable than the other.  The 
Board will lay out the former criteria and the amended 
criteria for the benefit of comparing the criteria.

Prior to September 2003, Diagnostic Code 5292, which 
addressed limitation of motion of the lumbar spine, provided 
for an evaluation of 20 percent when limitation of motion was 
moderate and 40 percent when limitation of motion was severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

Prior to September 2002, Diagnostic Code 5293, which 
addressed intervertebral disc syndrome, provided for an 
evaluation of 20 percent for moderate intervertebral disc 
syndrome with recurring attacks and a 40 percent evaluation 
for severe intervertebral disc syndrome with recurring 
attacks and intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).  Evidence of pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy, characteristic pain, 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc and with little intermittent relief warranted a 60 
percent rating.  Id.

As of September 2002, intervertebral disc syndrome was 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 
38 C.F.R. § 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
resulted in the higher evaluation.  

With incapacitating episodes having a 
total duration of at least 4 weeks but 
less than 6 weeks during the past 
12 months - 40 percent disabling.

With incapacitating episodes having a 
total duration of at least 2 weeks but 
less than 4 weeks during the past 
12 months - 20 percent disabling.

38 C.F.R. § 4.71a, Diagnostic Code 5293 (September 2002).  
For purposes of evaluations under 5293, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  Id. 
at Note (1).  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Id.

When evaluating on the basis of chronic manifestations, 
evaluate orthopedic disabilities using evaluation criteria 
for the most appropriate orthopedic diagnostic code or codes.  
Id. at Note (2).  Evaluate neurologic disabilities separately 
using evaluation criteria for the most appropriate neurologic 
diagnostic code or codes.  Id.



As of September 2003, the criteria are as follows:

Forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar 
spine - 40 percent disabling.  

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, the 
combined range of motion of the 
thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or 
guarding severe enough to result in an 
abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis - 20 percent 
disabling.

38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (September 
2003).  As of September 2003, the criteria for evaluating 
intervertebral disc syndrome did not change but the cite 
changed to 38 C.F.R. § 4.71a, Diagnostic Code 5243.  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  Id.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  Id.  
The normal combined range of motion of the thoracolumbar 
spine is 240 degrees.  Id.  The normal ranges of motion for 
each component of spinal motion provided in this note are 
the maximum that can be used for calculation of the combined 
range of motion.  Id.

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 20 percent for degenerative disc 
disease, L4-L5.  In considering the former criteria for 
limitation of motion of the lumbar spine, the evidence does 
not show that he has severe limitation of motion.  For 
example, at the time of the August 2003 VA examination, the 
veteran's flexion was to 80 degrees without pain and to 
60 degrees with pain.  Extension was to 10 degrees, left 
lateral flexion was to 15 degrees, right lateral flexion was 
to 25 degrees, and rotation was to 20 degrees, bilaterally.  
At the time of the January 2008 VA examination, he was able 
to forward flex to 60 degrees without pain and to 45 degrees 
with pain.  Extension was to 5 degrees, right lateral flexion 
was to 20 degrees, left lateral flexion was to 15 degrees, 
and rotation was to 25 degrees, bilaterally.  Such ranges of 
motion would not warrant a finding that the veteran had 
severe limitation of motion of the lumbar spine.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5292.  In reviewing the 
amended criteria, the Board notes that no more than a 
20 percent evaluation would be warranted based upon 
limitation of motion.  The veteran's limitation of flexion 
has been, at worst, to 45 degrees.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5237.  His combined range of motion has been, 
at worst, 135 degrees.  Such values would not meet the 
criteria for an evaluation in excess of 20 percent.  Id.

Considering the veteran's service-connected lumbar spine 
disorder under Diagnostic Code 5293, the Board finds that 
this Diagnostic Code would not assist him in obtaining a 
higher evaluation.  This Diagnostic Code contemplates 
neurological symptoms, for which the veteran has been awarded 
a separate evaluation beyond the 20 percent for limitation of 
motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  
The 20 percent evaluation for the orthopedic symptoms and the 
20 percent evaluation for the neurological symptoms in the 
left lower extremity and the 10 percent evaluation for the 
neurological symptoms in the right lower extremity combine to 
40 percent.  The evidence does not support a finding that the 
veteran has pronounced intervertebral disc syndrome to 
warrant a 60 percent evaluation under Diagnostic Code 5293.  
That evaluation contemplates symptoms compatible with sciatic 
neuropathy, characteristic pain, demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc and with little intermittent 
relief, which the veteran does not have.  

An increased evaluation may be based on either actual 
limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca, 8 Vet. 
App. 202 (discussing 38 C.F.R. §§ 4.40, 4.45).  At the time 
of the August 2003 VA examination, the examiner stated that 
after repeated motion, the veteran could flex to 60 degrees 
and extend to 5 degrees.  At the time of the January 2008 
examination, the examiner stated the veteran could not do 
repetitive motion because of the work-related injury.  Under 
this circumstance, the Board finds that it will not attribute 
this inability to the service-connected disability.  The 
evidence of record does not establish that the veteran would 
warrant an increased rating due to functional limitation.  
His lessened flexion in August 2003 would still not warrant a 
higher evaluation. 

The Board finds that the evidence does not present such an 
exceptional or usual disability picture as to render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  The overall 
disability picture with respect to the service-connected 
degenerative disc disease, L4-L5, does not show any 
significant impairment beyond that contemplated in the 
10 percent rating assigned.  Under the circumstances, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell, 9 Vet. App. at 338-39; Floyd, 9 Vet. App. at 96; 
Shipwash, 8 Vet. App. at 227.

Accordingly, in view of the denial of entitlement to 
increased evaluations for degenerative disc disease, L4-L5, 
based upon limitation of motion, the Board finds no basis 
upon which to predicate assignment of "staged" ratings 
pursuant to Hart, supra.

2.  Neurological symptoms

As noted above, the RO has evaluated the veteran's 
neurological symptoms associated with the service-connected 
degenerative disc disease, L4-L5 separately from the 
orthopedic symptoms.

The neurological symptoms in the left lower extremity are 
evaluated under Diagnostic Code 8520.  Mild incomplete 
paralysis of the sciatic nerve warrants a 10 percent 
disability rating, moderate incomplete paralysis warrants a 
20 percent disability rating, and moderately severe 
incomplete paralysis warrants a 40 percent disability rating.  
38 C.F.R. § 4.124a, Diagnostic Code 8520 (2007).  

The term "incomplete paralysis" indicates a degree of lost 
or impaired function substantially less than the type 
pictured for complete paralysis given with each nerve, 
whether due to varied level of the nerve lesion or to partial 
regeneration.  When the involvement is wholly sensory, the 
rating should be for mild, or at most, moderate degree.  
38 C.F.R. § 4.124a (the first paragraph under the Diseases of 
the Peripheral Nerves, Schedule of Ratings).  

1.  Left lower extremity

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an initial evaluation in excess of 20 percent for the left 
lower extremity, as the evidence does not show severe 
incomplete paralysis.  For example, at the time of the August 
2003 VA examination, the examiner noted the veteran had pain 
in his lower extremity when he would get up from a seated 
position.  Straight leg raising was positive at 60 degrees.  
At the time of the January 2008 VA examination, the examiner 
noted that sensation was intact.  Position, vibratory, light 
touch, and pin prick sensation were intact.  Strength was 5/5 
in the left lower extremity.  Deep tendon reflexes were 
reactive and 2/4.  Such is evidence against a finding that 
the veteran's incomplete paralysis is any more than moderate 
in degree and thus no more than 20 percent disabling.

Accordingly, in view of the denial of entitlement to an 
increased evaluation, the Board finds no basis upon which to 
predicate assignment of "staged" ratings pursuant to 
Fenderson, supra.

2.  Right lower extremity

The Board finds that a separate 10 percent evaluation is 
warranted for neurological symptoms in the right lower 
extremity.  At the time of the January 2008 VA examination, 
the examiner noted that there was a loss of sensation in the 
right lower extremity in the calf in the L4-L5 distribution.  
Strength in the right lower extremity was 4/5.  The Board 
finds that such evidence establishes that the veteran has 
mild incomplete paralysis of the right lower extremity.  
However, the preponderance of the evidence is against a 
finding that the incomplete paralysis of the right lower 
extremity is moderate in degree.  The examiner described the 
loss of sensation as "mild loss of vibratory and pin prick 
sensation on the right lateral calf."  This does not 
indicate moderate incomplete paralysis.  

The Board finds this separate 10 percent evaluation is 
warranted as of January 4, 2008, which the date of the VA 
examination.  See Fenderson, supra.  Prior to this 
examination, there was a lack of evidence of neurological 
symptoms in the right lower extremity.  For example, at the 
August 2003 VA examination, the examiner stated that deep 
tendon reflexes were equal bilaterally, and noted there was 
no sensory loss.  

The Board finds that the evidence does not present such an 
exceptional or usual disability picture as to render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  The overall 
disability picture with respect to the neurological symptoms 
associated with both lower extremities does not show any 
significant impairment beyond that contemplated in the 
10 percent rating assigned.  Under the circumstances, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell, 9 Vet. App. at 338-39; Floyd, 9 Vet. App. at 96; 
Shipwash, 8 Vet. App. at 227.

In sum as to the lower extremities, the preponderance of the 
evidence is against an initial evaluation in excess of 
20 percent for the left lower extremity and in excess of 
10 percent for the right lower extremity for the reasons 
stated above.  The benefit-of-the-doubt rule is not for 
application.  See Gilbert, 1 Vet. App. at 55. 


	(CONTINUED ON NEXT PAGE)




ORDER

An increased rating for status post tear, medial meniscus of 
the right knee is denied.

An increased rating for limitation of flexion of the right 
knee is denied.

An increased rating for degenerative disc disease, L4-L5 is 
denied.

An increased rating for sciatic neuropathy of the left lower 
extremity is denied.

A separate 10 percent evaluation, but no more, for sciatic 
neuropathy of the right lower extremity is granted, subject 
to the controlling regulations applicable to the payment of 
monetary benefits.


________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


